DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Status of Claims
Claims 1-11, 13, 20-24, 26, 28, and 29 are pending and presented for examination on the merits.

Status of Previous Claim Objections
The previous objections to claims 25 and 27 are moot in view of their canceled status.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 13 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to the claim.



Allowable Subject Matter
Claims 1-11, 13, 20-24, 26, 28, and 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is US 5,204,055 to Sachs et al. (“Sachs”) and US 2017/0014937 (A1) or WO 2016/145397 (A1) to Wilhelmy et al. (“Wilhelmy”).  Sachs teaches a method of making components by a three-dimensional ink-jet (binder jetting) process (i.e., depositing a powder layer, depositing binder, repeating the powder and binder deposition steps, and curing the deposited binder).  Sachs teaches the use of two or more different powders generally.
Wilhelmy teaches an additive manufacturing process where mixtures of different powders are present in a layer of material.  In one embodiment, the layer can contain aluminum (melting point about 660oC) and titanium (melting point about 1660oC).  Their melting points differ by about 1000oC.  However, Sachs and Wilhelmy do not teach selecting a powder layer containing the specific nickel superalloy or cobalt-chrome alloy compositions claimed in combination with another metal powder having a melting point that is 200oC lower.  Thus, the prior art neither teach nor suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following prior art is made of record and is considered pertinent to applicant's disclosure:
US 2018/0099334 (A1) to Peters et al. discloses a method of binder jetting that produces a part containing multiple materials.  The method includes depositing binder and materials simultaneously to form a free-standing part.  Para. [0003], [0008], [0010].  Example part materials include stainless steels, CoCr alloys, Alloy 718, and Alloy 625.  Para. [0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 28, 2021